SEPARATOR AND ELECTROCHEMICAL DEVICE
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.

Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 15, 2019.

Status of Claims
Claims 1-2 and 4-30 are pending, wherein claims 1, 7-8 and 29 are amended, and claims 7, 9-10 and 29-30 are withdrawn. Thus, claims 1-2, 4-6, 8 and 11-28 are being examined on the merits in this Office action.

Information Disclosure Statement
The listing of references in Applicant’s Remark filed on April 5, 2021 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Similarly, the references in Applicant’s arguments are not proper information disclosure statements, and must be submitted in a separate paper. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been fully considered. 

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the scope of “the inorganic particles” recited in “… and the inorganic particles comprise at least one selected from the group consisting of …” is unclear, since it may refer to 1) the inorganic particles with a dielectric constant of 5 or more; and 2) the inorganic particles that “comprise at least one selected from the group consisting of inorganic particles with a dielectric constant of 5 or more, inorganic particles with piezoelectricity, and inorganic particles with lithium ion conductivity” (See last para. of claim 1).
For purposes of examination, “the inorganic particles” at issue is interpreted as referring to the above 1), i.e., inorganic particles with a dielectric constant of 5 or more.

Claim Rejections - 35 USC § 102/103
Claims 1-2, 4-6, 8, 11-17, 19 and 22-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katayama et al. (US 20090067119 A1, hereafter Katayama). 
Regarding claims 1-2 and 8 Katayama teaches a separator, comprising:
a porous substrate (See “porous base” in method (a) described in [0087], for example; See also at least claims 14, 15 and 1, Abstract);
a first coating layer (equivalent to Katayama’s “second separator layer” described in [0087], wherein a second separator layer may be formed “on a porous base” first and then applying a first separator layer) comprising a material, such as graphite (See “graphite” and “filler” in [0089], [0050] and [0051], reading on artificial graphite or natural graphite as claimed,), that “reversibly intercalates and de-intercalates lithium”.  Regarding composition claims, if the composition is the same, it must have the same properties (MPEP § 2112.01, II). Since Katayama teaches the same graphite as recited in the instant claim 1, the claimed property of “that reversibly intercalates and de-intercalates lithium” is necessarily present; and
a second coating layer (Katayama’s “first separator layer” described in [0087], which is formed on the second separator layer which was pre-coated on the porous base, see [0087] for details), comprising at least one of inorganic particles (See terms like “filler” and “flakes” in [0088], [0057] and [0062]: “at least one of the first separator layer and the second separator layer comprises flakes” which may be Al2O3) and a polymer (See “resin A” and “resin B” in [0088], which may be polymers as listed in [0027] and [0041]). Since Katayama teaches the 2O3 , which is the same as recited in the instant claim 8, the claimed property of “a dielectric constant of 5 or more” as claimed in claim 7 is necessarily present. This is because regarding composition claims, if the composition is the same, it must have the same properties (MPEP § 2112.01, II),
wherein the first coating layer is arranged between the porous substrate and the second coating layer and the first coating layer is in contact with the porous substrate (See method (a) described in [0087]-[0093], for example).
Regarding claim 4, Katayama teaches the separator according to claim 1, wherein the porous substrate may have a thickness of 18 µm and each of the first coating layer and the second coating layer may have a thickness of about 10 µm (See Example 2, for example), anticipating the claimed ranges.
Regarding claim 5, Katayama teaches the separator according to claim 1, wherein the first coating layer further comprises a first binder ([0065]).
Regarding claim 6, Katayama teaches the separator according to claim 1, wherein the second coating layer further comprises a second binder ([0065]: EVA for example). Although not explicitly described in Katayama, the claimed “the inorganic particles are connected to each other and fixed by the second binder, and a pore structure is formed by space among the inorganic particles” are necessarily present in the second coating layer, because the layer is a mixture of the second binder and the inorganic particles and the layer has a pore volume (See at least Table 1).
Regarding claim 11, Katayama teaches the separator according to claim 1, wherein the inorganic particles comprise at least boehmite ([0062]).
claim 12, Katayama teaches the separator according to claim 1, wherein the particle size of the inorganic particles is in a range of 0.01 µm to 15 µm ([0060]), reading on the instantly claimed “particle sizes of the inorganic particles that reach 50% of the cumulative volume from the side of small particle size in the granularity distribution on a volume basis is in a range from 0.001 µm to 15 µm”.
Regarding claim 13, Katayama teaches the separator according to claim 5, wherein the weight percentage of the material that reversibly intercalates and de-intercalates lithium in the mixture of the first binder and the said material is in a range of about 97% ([0120]: 100 parts of the filler/(100 parts of the filler+3 parts of the binder)), anticipating the claimed range of “from 70% to 99%” by taking the total weight of the mixture as 100%.
Regarding claims 14 and 17, Katayama teaches the separator according to claim 1, wherein the polymer in the second coating layer and the first binder in the first coating layer can be polyvinyl alcohol as claimed ([0065]).
Regarding claims 15 and 16, Katayama teaches the separator according to claim 5, and the first binder in the first coating layer can be polyvinyl alcohol ([0065]), which is expected to have a solubility parameter of 10 MPa1/2 to 45 MPa1/2 and a dielectric constant of 1.0 to 100 measured at a frequency of 1kHz, as disclosed in the instant specification for polyvinyl alcohol.
Regarding claim 19, Katayama teaches the separator according to claim 1, wherein the porous substrate can be a polyester nonwoven fabric ([0087]) or a polyethylene ([0003]).
Regarding claim 22, Katayama teaches the separator according to claim 6, wherein the weight percentage of the inorganic particles in the mixture of the inorganic particles and the second binder is about 91% (See Example 8, for example: 1kg/(1kg+0.1kg) ≈ 91%), by taking the 
Regarding claims 23-25, Katayama teaches the separator according to claim 6, and the second binder in the second coating layer can be polyvinyl alcohol ([0065]), which is expected to have a solubility parameter of 10 MPa1/2 to 45 MPa1/2 and a dielectric constant of 1.0 to 100 measured at a frequency of 1kHz, as disclosed in the instant specification for polyvinyl alcohol.
Regarding claims 26-28, Katayama teaches an electrochemical device comprising a separator according to claim 1, wherein the electrochemical device is a lithium secondary battery (See at least [0100], [0101], [0114]) which is wound-type (at least [0109], [0122], and Examples).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama.
Regarding claim 18, Katayama teaches the separator according to claim 17, and further teaches a polyacrylate that is ethylene-ethylacrylate copolymer as the claimed first binder. The ethylene-ethylacrylate copolymer is a homolog of polyethyl acrylate as instantly claimed. It has been held that closely related homologs, analogues, and isomers in chemistry creates a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).   See MPEP 2144.09.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama as applied to claim 19 above, and further in view of Lee et al. (US 20080292968 A1, hereafter Lee).
claim 20, Katayama teaches the separator according to claim 19, but is silent about a high- or low-density polyethylene as claimed. However, in the same field of endeavor, Lee disclose a high- or low-density polyethylene as a porous substrate of a separator. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed a high- or low-density polyethylene as the porous substrate of the separator of Katayama, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 21, Katayama teaches the separator according to claim 1, and further teaches the porous substrate can be a polyethylene ([0003]), but appears to be silent about the pore size and the porosity as instantly claimed. However, in the same field of endeavor, Lee disclose a high- or low-density polyethylene as a porous substrate of a separator, which has a pore size of 0.01 µm to 50 µm and a porosity of 5% to 95% ([0045]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed a high- or low-density polyethylene as the porous substrate of the separator of Katayama, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The claimed range of 0.001 µm to 10 µm overlaps the range of 0.01 µm to 50 µm disclosed in Lee. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP 2144.05 (I).

Response to Arguments
Applicant's arguments filed on April 5, 2021 have been fully considered but they are not persuasive.
In response to the rejection that Al2O3 taught by Katayama has a property of characteristic of a dielectric constant of 5 or more, Applicant principally alleges that “the dielectric constant property of particles depend(s) on not only the chemical nature of the particles, but also the size of such particles and processing procedures and conditions on the particles”.
As addressed in the rejection of claim 1, since Katayama teaches the same Al2O3 as claimed or disclosed by the instant application, the property or characteristic of a dielectric constant of 5 or more is necessarily. The applicant’s product and that of the prior art are identical or substantially identical, the burden shifts to the applicant to overcome the rejection by providing evidence that the prior art product does not necessarily or inherently possess a relied-upon characteristic of the applicant’s claimed product. See In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980); In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). However, the Applicant does not provide any evidence to demonstrate Katayama’s Al2O3 particles do not have a property or characteristic of a dielectric constant of 5 or more, even though the Applicant generally mentions two references in relation to an effect of the size of particles and processing procedure and conditions on the dielectric constant of BaTiO3 or the like.
As such, the rejection is proper and is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.